
	

115 S1490 IS: ANCSA Nagamut Group Land Conveyance Settlement Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1490
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Alaska Native Claims Settlement Act regarding the Nagamut selection, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the ANCSA Nagamut Group Land Conveyance Settlement Act of 2017.
 2.NagamutSection 12 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611) is amended by adding at the end the following new subsection:
			
				(g)Nagamut
 (1)DefinitionsFor the purposes of this subsection: (A)CalistaThe term Calista means Calista Corporation, an Alaska Native Regional Corporation in accordance with section 7, which is entitled to the subsurface estate to the Nagamut selection pursuant to section 14(f).
 (B)NagamutThe term Nagamut means Nagamut Limited, a Native group recognized as eligible to receive the conveyance of 6,080 acres under section 13(h)(2) and organized under the laws of the State of Alaska.
 (C)Nagamut selectionThe term Nagamut selection means the unconveyed surface estate to 6,080 acres of land Nagamut selected on September 18, 1975, under Bureau of Land Management serial number AA–9902.
 (2)In generalAs determined under paragraph (3), in lieu of the conveyance of the Nagamut selection to Nagamut and the subsurface estate of the Nagamut selection to Calista, the Secretary shall—
 (A)pay compensation to Nagamut in an amount equal to the fair market value of the Nagamut selection; and
 (B)pay compensation to Calista in an amount equal to the fair market value of any subsurface estate beneath the Nagamut selection to which Calista is entitled.
						(3)Appraisals
 (A)In generalWithin 18 months of the date of enactment of the Alaska Native Claims Settlement Improvement Act of 2017, the fair market value of the surface and subsurface estates of the Nagamut selection shall be determined by appraisals conducted—
 (i)in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice;
 (ii)by an appraiser mutually agreeable to the Secretary, Nagamut, and Calista; (iii)in a way that shall determine the fair market values of the surface and subsurface estates of the Nagamut selection as though the estates were available for selection under this Act on the date of enactment of the Alaska Native Claims Settlement Improvement Act of 2017; and
 (iv)without regard to the current ownership status. (B)CostsThe costs of the appraisals required under this paragraph shall be borne by the Secretary.
						(4)Establishment of account; compensation
 (A)EstablishmentThere is established a special account in the Treasury of the United States to be known as the Nagamut Selection Special Account, into which shall be deposited from the General Fund of the Treasury a sum equal to the appraised fair market value of the surface and subsurface estates of the Nagamut selection.
 (B)CompensationAmounts in the Nagamut Selection Special Account shall be available to the Secretary, without further appropriation, to compensate Nagamut and Calista for the fair market value of the surface and subsurface estates of the Nagamut selection.
 (5)Effect on entitlementThe compensation paid to Nagamut and Calista pursuant to this subsection shall satisfy the statutory land entitlement of Nagamut and the rights to the subsurface estate held by Calista under the provisions of this Act..
		
